SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

330
CA 14-01449
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


LAURIE R. MILLER AND GEORGE K. MILLER, DOING
BUSINESS AS PINE HILL STABLES,
PLAINTIFFS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

DORIS LUDWIG, ET AL., DEFENDANTS,
AND MARY MORRISON, DEFENDANT-APPELLANT.


LAW OFFICE OF TONIE M. FRANZESE, P.C., NORTHVILLE, MICHIGAN (TONIE M.
FRANZESE, OF THE MICHIGAN AND CALIFORNIA BARS, ADMITTED PRO HAC VICE,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

CHRISTOPHER C. SHAMBO, BALLSTON SPA (ALEXANDER PHENGSIAROUN OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Steuben County (Joseph
W. Latham, A.J.), dated March 28, 2014. The order, in essence, denied
the motion of defendant Mary Morrison for leave to reargue a prior
motion to dismiss.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Although defendant-appellant purports to appeal from
an order denying a motion to dismiss, the record establishes that she
is actually appealing from an order denying a motion for leave to
reargue a prior motion to dismiss. It is well settled that no appeal
lies from an order denying a motion for leave to reargue (see MidFirst
Bank v Storto, 121 AD3d 1575, 1575; Britt v Buffalo Mun. Hous. Auth.,
115 AD3d 1252, 1252).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court